Exhibit 10.3

LOGO [g23525img001.jpg]

Cira Center, 2929 Arch Street, 17th Floor, Pennsylvania 19104

Phone: 215.701.9555 Fax: 215.701.8281

March 23, 2007

Cohen & Company Financial Management, LLC

2929 Arch Street, Suite 1703

Philadelphia, PA 19104

 

Re: Kleros Preferred Funding VI Fee

Ladies and Gentlemen:

We refer to the Warehouse Risk Sharing Agreement (the “Risk Sharing Agreement”)
dated as of February 7, 2007, between Merrill Lynch and Alesco Holdings, Ltd.
(“Holdings”), a subsidiary of Alesco Financial Inc. (“AFN”) pursuant to which
Holdings deposited collateral security to support the purchase of a diversified
portfolio of securities. The Risk Sharing Agreement modified the terms of a
Warehouse Agreement (the “Warehouse Agreement”) between Merrill Lynch and
Strategos Capital Management, LLC (the “Asset Manager”) dated as of
September 28, 2006. Capitalized terms used but not defined herein shall have the
meanings given to them in the Warehouse Agreement

In consideration of the benefits that the Asset Manager and its affiliates
received in connection with the closing of Kleros Preferred Funding VI, which
were in part attributable to Holdings’ deposit of collateral security in
connection with the Warehouse Agreement, the Asset Manager agrees to pay a
one-time capital commitment fee of $1.2 million to Holdings within forty-five
(45) days after the date of this letter agreement.

If the foregoing is acceptable, kindly execute this letter agreement in the
place indicated below.

 

Sincerely, ALESCO FINANCIAL INC.

/s/ James J. McEntee, III

Name: James J. McEntee, III Title: President and CEO



--------------------------------------------------------------------------------

ALESCO HOLDINGS, LTD.

/s/ John J. Longino

Name: John J. Longino Title: CFO and Treasurer ACCEPTED AND AGREED This 23rd day
of April, 2007 STRATEGOS CAPITAL MANAGEMENT, LLC

/s/ Alex Cigiolle

Name: Alex Cigiolle Title: Managing Director COHEN & COMPANY

/s/ Christopher Ricciardi

Name: Christopher Ricciardi Title: CEO and President